EXHIBIT 21 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES SUBSIDIARIES OF THE REGISTRANT (as of October 31, 2007) Name Percentage Ownership Beijing Kenuohua Electronic Technology Co., Ltd. 60 Cloverleaf Group, Inc. 100 Holjeron Corporation 100 Matthews Canada Ltd. 100 Matthews Holding Company (U.K.) Ltd. 100 The InTouch Group plc 100 InTouch by Design 76 Matthews Industries 100 Matthews Bronze Pty. Ltd. 100 C. Morello, Pty. Ltd. 100 Ashcroft Pty. Ltd. 100 Matthews International GmbH 100 Reproservice Eurodigital GmbH Munchen 100 Repro-Busek GmbH & Co. KG 100 Rudolf Reproflex GmbH & Co. KG 75 Scholler GmbH & Co. KG 100 S+T GmbH & Co. KG 80 Matthews International S.p.A. 100 Caggiati Espana S.A. 100 Caggiati France SARL 100 Matthews Resources, Inc. 100 Matthews Swedot AB 100 Venetian Investment Corporation 100 The York Group, Inc. 100 Milso Industries Corporation 100 York Agency, Inc. 100 York Casket Development Company 100 York Distribution Company 100
